         Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 1 of 9




 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE

 9
                                          No. 3:18-cv-05704-RSL
       IN RE IMPINJ, INC. SECURITIES
10     LITIGATION
                                           CLASS ACTION
11
                                           JUDGMENT APPROVING
12                                         CLASS ACTION SETTLEMENT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JUDGMENT APPROVING                                    BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                 1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 2 of 9




 1          WHEREAS, a consolidated securities action is pending in this Court entitled In re Impinj, Inc.

 2 Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.) (the “Action” or “Federal Action”) and
 3 a related class action complaint is pending in New York State Supreme Court entitled Plymouth
 4 County Retirement System v. Impinj, Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y.
 5 County) (the “New York Action” and, with the Federal Action, the “Actions”);
 6          WHEREAS, (a) Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge

 7 and Parish of East Baton Rouge (“Lead Plaintiff” or “Federal Plaintiff”), and plaintiff in the New
 8 York Action, Plymouth County Retirement System (“New York Action Plaintiff” and, together with
 9 Lead Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class; and (b) defendant
10 Impinj, Inc. (“Impinj” or the “Company”) and defendants Chris Diorio, Evan Fein, and Eric
11 Brodersen (the “Individual Defendants” and, with Impinj, “Defendants”), have entered into a
12 Stipulation and Agreement of Settlement dated July 9, 2020 (the “Stipulation”), that provides for a
13 complete dismissal with prejudice of the claims asserted against Defendants in the Actions on the
14 terms and conditions set forth in the Stipulation, subject to the approval of this Court (the
15 “Settlement”);
16          WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

17 have the same meaning as they have in the Stipulation;
18          WHEREAS, by Order dated July 29, 2020 (the “Preliminary Approval Order”), this Court:

19 (a) found, pursuant to Rule 23(e)(1)(B), that it (i) would likely be able to approve the Settlement as
20 fair, reasonable, and adequate under Rule 23(e)(2) and (ii) would likely be able to certify the
21 Settlement Class for purposes of the Settlement; (b) ordered that notice of the proposed Settlement
22 be provided to potential Settlement Class Members; (c) provided Settlement Class Members with the
23 opportunity either to exclude themselves from the Settlement Class or to object to the proposed
24 Settlement; and (d) scheduled a hearing regarding final approval of the Settlement;
25          WHEREAS, due and adequate notice has been given to the Settlement Class;

26          WHEREAS, the Court conducted a hearing on November 19, 2020 (the “Settlement

27 Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement are
28   JUDGMENT APPROVING                             -1-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                               1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 3 of 9




 1 fair, reasonable, and adequate to the Settlement Class, and should therefore be approved; and
 2 (b) whether a judgment should be entered dismissing the Action with prejudice as against Defendants;
 3 and
 4          WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

 5 proceedings held herein in connection with the Settlement, all oral and written comments received
 6 regarding the Settlement, and the record in the Action, and good cause appearing therefor;
 7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 8          1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

 9 all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and each
10 of the Settlement Class Members.
11          2.      Incorporation of Settlement Documents – This Judgment incorporates and makes a

12 part hereof: (a) the Stipulation filed with the Court on July 10, 2020; and (b) the Notice and the
13 Summary Notice, both of which were filed with the Court on September 25, 2020.
14          3.      Class Certification for Settlement Purposes – The Court hereby certifies, for the

15 purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the
16 Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons and
17 entities (including, without limitation, their beneficiaries) who purchased or otherwise acquired the
18 publicly traded common stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of July
19 21, 2016 through February 15, 2018, inclusive (the “Class Period”), and were damaged thereby. The
20 Settlement Class includes those persons and entities who purchased or otherwise acquired their
21 Impinj common stock in, pursuant to, or traceable to the Company’s July 21, 2016 initial public
22 offering or December 2, 2016 secondary public offering during the Class Period and were damaged
23 thereby. Excluded from the Settlement Class are (i) Defendants; (ii) members of the Immediate
24 Families of the Individual Defendants; (iii) any person who is or was an Officer or director of Impinj
25 who served in such capacities during the Class Period; (iv) the defendants in the New York Action;
26 (v) Defendants’ liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj;
27 (vii) all Impinj employee plans that are covered by ERISA; (viii) any entity which Defendants or
28   JUDGMENT APPROVING                              -2-                   BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                 1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 4 of 9




 1 other excluded persons controlled or in which they have a controlling interest, provided however, that
 2 any Investment Vehicle (as defined in the Stipulation) shall not be excluded by definition; and (ix) the
 3 legal representatives, agents, affiliates, heirs, successors or assigns of any such excluded person or
 4 entity, in their capacity such. Also excluded from the Settlement Class are the persons listed on
 5 Exhibit 1 hereto who or which are excluded from the Settlement Class pursuant to request.
 6          4.      Settlement Class Findings – For purposes of the Settlement only, the Court finds that

 7 each element required for certification of the Settlement Class pursuant to Rule 23 of the Federal
 8 Rules of Civil Procedure has been met: (a) the members of the Settlement Class are so numerous that
 9 their joinder in the Action would be impracticable; (b) there are questions of law and fact common to
10 the Settlement Class which predominate over any individual questions; (c) the claims of Plaintiffs in
11 the Action are typical of the claims of the Settlement Class; (d) Plaintiffs and Lead Counsel have and
12 will fairly and adequately represent and protect the interests of the Settlement Class; and (e) a class
13 action is superior to other available methods for the fair and efficient adjudication of the Action.
14          5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

15 Procedure, and for the purposes of the Settlement only, the Court hereby appoints Plaintiffs as Class
16 Representatives for the Settlement Class, and appoints Lead Counsel Bernstein Litowitz Berger &
17 Grossmann LLP as Class Counsel for the Settlement Class. Plaintiffs and Lead Counsel have fairly
18 and adequately represented the Settlement Class both in terms of litigating the Action and for
19 purposes of entering into and implementing the Settlement and have satisfied the requirements of
20 Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.
21          6.      Notice – The Court finds that the dissemination of the Notice and the publication of

22 the Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order;
23 (b) constituted the best notice practicable under the circumstances; (c) constituted notice that was
24 reasonably calculated, under the circumstances, to apprise Settlement Class Members of (i) the
25 pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be
26 provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees and Litigation Expenses;
27 (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or Lead Counsel’s
28   JUDGMENT APPROVING                              -3-                   BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                 1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 5 of 9




 1 motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude themselves from the
 2 Settlement Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted due,
 3 adequate, and sufficient notice to all persons and entities entitled to receive notice of the proposed
 4 Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
 5 United States Constitution (including the Due Process Clause), the Private Securities Litigation
 6 Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules.
 7          7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

 8 accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully and
 9 finally approves the Settlement set forth in the Stipulation in all respects (including, without
10 limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with
11 prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is, in
12 all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds that
13 (a) Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b) the Settlement
14 was negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement Class under
15 the Settlement is adequate taking into account the costs, risks, and delay of trial and appeal, the
16 proposed means of distributing the Settlement Fund to the Settlement Class; and the proposed
17 attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class equitably relative
18 to each other. The Parties are directed to implement, perform, and consummate the Settlement in
19 accordance with the terms and provisions contained in the Stipulation.
20          8.      The Action and all of the claims asserted against Defendants in the Action by Lead

21 Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The Parties
22 shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.
23          9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

24 binding on Defendants, Plaintiffs, and all other Settlement Class Members (regardless of whether or
25 not any individual Settlement Class Member submits a Claim Form or seeks or obtains a distribution
26 from the Net Settlement Fund), as well as their respective successors and assigns. The persons listed
27
28   JUDGMENT APPROVING                              -4-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 6 of 9




 1 on Exhibit 1 hereto are excluded from the Settlement Class pursuant to request and are not bound by
 2 the terms of the Stipulation or this Judgment.
 3          10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

 4 with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly
 5 incorporated herein in all respects. The Releases are effective as of the Effective Date. Accordingly,
 6 this Court orders that:
 7                  (a)      Without further action by anyone, and subject to paragraph 11 below, upon the

 8 Effective Date of the Settlement, Plaintiffs and each of the other Settlement Class Members, on behalf
 9 of themselves, and their respective heirs, executors, administrators, predecessors, successors, and
10 assigns, in their capacities as such, shall be deemed to have, and by operation of law and of this
11 Judgment shall have, fully, finally, and forever compromised, settled, released, resolved,
12 relinquished, waived, and discharged each and every Released Plaintiffs’ Claim against Defendants
13 and the other Defendants’ Releasees, and shall forever be barred and enjoined from prosecuting any
14 or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.
15                  (b)      Without further action by anyone, and subject to paragraph 11 below, upon the

16 Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective heirs,
17 executors, administrators, predecessors, successors, and assigns, in their capacities as such, shall be
18 deemed to have, and by operation of law and of this Judgment shall have, fully, finally, and forever
19 compromised, settled, released, resolved, relinquished, waived, and discharged each and every
20 Released Defendants’ Claim against Plaintiffs and the other Plaintiffs’ Releasees, and shall forever
21 be barred and enjoined from prosecuting any or all of the Released Defendants’ Claims against any
22 of the Plaintiffs’ Releasees. This Release shall not apply to any person listed on Exhibit 1 hereto.
23          11.     Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar any

24 action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.
25          12.     No Admissions – Neither this Judgment, the Stipulation (whether or not

26 consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any
27 other plan of allocation that may be approved by the Court), the negotiations leading to the execution
28   JUDGMENT APPROVING                              -5-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 7 of 9




 1 of the Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation and/or
 2 approval of the Settlement (including any arguments proffered in connection therewith):
 3                 (a)     shall be offered against any of the Defendants’ Releasees as evidence of, or

 4          construed as, or deemed to be evidence of any presumption, concession, or admission by any

 5          of the Defendants’ Releasees with respect to the truth of any fact alleged by Plaintiffs or the

 6          validity of any claim that was or could have been asserted or the deficiency of any defense

 7          that has been or could have been asserted in the Actions or in any other litigation, or of any

 8          liability, negligence, fault, or other wrongdoing of any kind of any of the Defendants’

 9          Releasees or in any way referred to for any other reason as against any of the Defendants’

10          Releasees, in any arbitration proceeding or other civil, criminal, or administrative action or

11          proceeding, other than such proceedings as may be necessary to effectuate the provisions of

12          the Stipulation;

13                 (b)     shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

14          construed as, or deemed to be evidence of any presumption, concession or admission by any

15          of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

16          Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

17          Complaint would not have exceeded the Settlement Amount or with respect to any liability,

18          negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

19          as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

20          criminal, or administrative action or proceeding, other than such proceedings as may be

21          necessary to effectuate the provisions of the Stipulation; or

22                 (c)     shall be construed against any of the Releasees as an admission, concession,

23          or presumption that the consideration to be given under the Settlement represents the

24          amount which could be or would have been recovered after trial;

25 provided, however, that the Parties and the Releasees and their respective counsel may refer to this
26 Judgment and the Stipulation to effectuate the protections from liability granted hereunder and
27 thereunder or otherwise to enforce the terms of the Settlement.
28   JUDGMENT APPROVING                              -6-                    BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                  1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 8 of 9




 1          13.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

 2 way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the
 3 administration, interpretation, implementation, and enforcement of the Settlement; (b) the disposition
 4 of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation Expenses by
 5 Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion to approve
 6 the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and (f) the Settlement
 7 Class Members for all matters relating to the Action.
 8          14.     Separate orders shall be entered regarding approval of a plan of allocation and the

 9 motion of Lead Counsel for attorneys’ fees and Litigation Expenses. Such orders shall in no way
10 affect or delay the finality of this Judgment and shall not affect or delay the Effective Date of the
11 Settlement.
12          15.     Termination of Settlement – If the Settlement is terminated as provided in the

13 Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be
14 vacated, rendered null and void, and be of no further force and effect, except as otherwise provided
15 by the Stipulation, and this Judgment shall be without prejudice to the rights of Plaintiffs, the other
16 Settlement Class Members, and Defendants, and the Parties shall revert to their respective positions
17 in the Action immediately prior to the execution of the Stipulation.
18          16.     Entry of Final Judgment – There is no just reason to delay the entry of this Judgment

19 as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly directed to
20 immediately enter this final judgment in this Action.
21
22          SO ORDERED this 20th day of November, 2020.

23
24
25                                                         The Honorable Robert S. Lasnik
26                                                           United States District Judge

27
28   JUDGMENT APPROVING                             -7-                   BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 107 Filed 11/20/20 Page 9 of 9




 1                                      Exhibit 1

 2 1. Nicola Vanin
        Fort Worth, TX
 3
     2. Anthony H. Blackstone
 4      White Stone, VA
 5
   3. Gregory Kramida
 6    Gaithersburg, MD

 7 4. Joyce Mapes
        Oxford, GA
 8
 9 5. David Mapes
        Oxford, GA
10
     6. Mary Ellen Dugas
11      Houma, LA
12 7. Ric Chi
13    Sunnyvale, CA

14 8. Brewster T. Hudson
        Downingtown, PA
15
16 9. Marilyn Womack
        Oregon City, OR
17
   10. Rae Lynn Schleif
18     Perrysburg, OH

19 11. Ronald E. Kister
        St. Charles, MO
20
21
22
23
24
25
26
27
28   JUDGMENT APPROVING                   -8-             BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                     Seattle, Washington 98104
                                                              Telephone: (206) 622-2000
